827 F.2d 563
INUPIAT COMMUNITY OF THE ARCTIC SLOPE, a federallyrecognized Indian Tribe, and Ukpeagvik InupiatCorporation, et al., Plaintiffs-Appellants,v.UNITED STATES of America, et al., Defendants-Appellees.
No. 82-3678.
United States Court of Appeals,Ninth Circuit.
Decided Sept. 4, 1987.

1
Ziontz, Pirtle, Morisset, Ernstoff & Chestnut, Mason D. Morisset, Seattle, Wash., for plaintiffs-appellants.


2
Kathryn A. Oberly, Asst. to the Sol. Gen., Brice M. Clagett, Covington & Burling, Washington D.C., R. Collin Middleton, Baenen, Timme De Reitzes & Middletown, Anchorage, Alaska, for defendants-appellees.


3
Before BROWNING, Chief Judge, HUG, Circuit Judge, and REED,* District Judge.

ORDER

4
This court is required by Federated Department Stores v. Moitie, 452 U.S. 394, 101 S. Ct. 2424, 69 L. Ed. 2d 103 (1981), to deny Appellant's motion to vacate judgment, recall mandate and consolidate with Amoco Production Company v. Village of Gambell, Nos. 83-3735, 83-3781 and 85-3877.  Appellants' situation results from the Supreme Court's denial of their petition for a writ of certiorari, and their remedy must be sought in that court.   See Gondeck v. Pan Am. World Airways, 382 U.S. 25, 86 S. Ct. 153, 15 L. Ed. 2d 21 (1965) (per curiam).



*
 Honorable Edward C. Reed, Jr., United States District Judge, District of Nevada, sitting by designation